Citation Nr: 0731164	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from January 1968 to 
January 1971, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes a private treatment record dated in October 
2004, which contains the comment:  "presents with the 
disorder of stress post traumatic [PTSD]."  In this case 
this information, which was apparently submitted by the 
veteran, constitutes an informal claim for service connection 
for PTSD.  See 38 C.F.R. § 3.155(a).  However, review of the 
record reveals that the veteran has not been provided with an 
application with which to formalize his claim.  IN ACCORDANCE 
WITH 38 C.F.R. § 3.155(A) THE ISSUE OF SERVICE CONNECTION FOR 
PTSD IS REFERRED BACK FOR APPROPRIATE ACTION.  

With regard to the issue on appeal in this decision, in 
January 2005 the RO issued a rating decision denying 
entitlement to nonservice-connected pension, which the 
veteran appealed.  In March 2005 the veteran was issued a 
Statement of the Case.  In August 2005 the RO received 
treatment records from the San Juan Veterans Affairs Medical 
Center (VAMC).  

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  If the claim is not 
resolved to the veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

In addition, since the case is being returned, and in light 
of additional VA treatment records (which document 
subacromial bursitis, a disability that was not considered at 
the time of the December 2004 VA examination), the veteran 
should also be scheduled for another compensation and pension 
examination.  38 C.F.R. § 3.326(a).  Moreover, the Board also 
notes that the veteran was accorded a compensation and 
pension (C&P) mental examination in December 2004 pursuant to 
his claim for nonservice-connected pension; however, the 
claims file was not reviewed.  Moreover, despite private 
medical evidence of possible PTSD symptomatology the veteran 
was not accorded a PTSD evaluation.  In view of the fact that 
the veteran is a combat veteran, and based on private medical 
evidence of possible PTSD symptomatology, evaluation for the 
presence of PTSD is warranted.  38 C.F.R. § 3.159(c)(4).  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the San Juan VAMC.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
August 2005 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since August 2005 by the San Juan VAMC.  
If the veteran identifies any private 
treatment records, they should also be 
obtained and associated with the record.  

2.  Schedule the veteran for a VA 
examination to assess the veteran's 
orthopedic, stomach and psychiatric 
disabilities, in addition to any other 
disabilities that are found upon 
examination.  The purpose of the 
examination is to determine the effect of 
his nonservice-connected physical and 
psychological disabilities on his ability 
to secure and follow substantially gainful 
employment.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be performed, and 
all findings reported in detail.  

The examiner is specifically requested to 
opine as follows:

*	whether the veteran is unemployable 
as a result of a disability or 
combination of disabilities 
reasonably certain to continue 
throughout his life; 

*	whether the veteran is suffering  
from any disability or combination of 
disabilities sufficient to render it 
impossible for the average person to 
follow a substantially gainful 
occupation, but only if it is 
reasonably certain that such 
disability or disabilities will 
continue throughout the veteran's 
life; 

*	whether the veteran is suffering from 
any disease or disorder determined by 
the VA Secretary to be of such a 
nature or extent as to justify a 
determination that persons suffering 
therefrom are permanently and totally 
disabled.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
there is a link between current 
symptomatology and the veteran's combat 
service in Vietnam.  

3.  Readjudicate the veteran's claim for 
nonservice-connected pension.  If the 
benefit sought remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
which addresses all evidence received 
after the March 2005 Statement of the 
Case.  The veteran and his representative 
should be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



